UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JESSICA WROBLESKI,
                                                     3:19-cv-876
                       Plaintiff,                    (GLS/ML)

                  v.

AMANDA MILLER et al.,

                   Defendants.
________________________________

                                    ORDER

     Plaintiff pro se Jessica Wrobleski commenced this action against

defendants Binghamton Police Investigators Amanda Miller and Carl

Peters, the Binghamton Police Precinct, and the City of Binghamton,

pursuant to 42 U.S.C. § 1983 and the Prison Rape Elimination Act of 2003

(PREA)1 for allegedly video-recording and distributing her “strip search.”

(Compl., Dkt. No. 1.) On December 2, 2019, Magistrate Judge Miroslav

Lovric issued an Order and Report-Recommendation (R&R) granting

Wrobleski’s application to proceed in forma pauperis, (Dkt. No. 3), and

recommending that Wrobleski’s complaint be dismissed sua sponte with

prejudice as to her PREA claim, as well as her § 1983 claims for monetary


      1
          See 34 U.S.C. §§ 30301-09.
damages against Miller and Peters in their official capacities and against

the Binghamton Police Precinct. (Dkt. No. 9 at 19.) The R&R further

recommends that, because the applicable statute of limitations bars

Wrobleski’s § 1983 claims, her complaint be dismissed without prejudice2

as to her § 1983 claims against the City of Binghamton; Miller and Peters

in their individual capacities; and Miller and Peters in their official

capacities to the extent that Wrobleski seeks prospective, non-monetary

relief. (Id. at 16-20.) Wrobleski filed timely objections to the R&R.3 (Dkt.

No. 12.) For the reasons that follow, the R&R is adopted in part and

rejected in part.

      Although many of Wrobleski’s objections consist of wholly conclusory


       2
          Judge Lovric recommended dismissal without prejudice because a
district court should not dismiss a complaint with prejudice on the basis of
an anticipated statute of limitations defense without granting the plaintiff
notice and an opportunity to be heard. (Dkt. No. 9 at 17 (citing Abbas v.
Dixon, 480 F.3d 636, 640 (2d Cir. 2007)).)
       3
         When a report and recommendation is filed, the parties have
fourteen (14) days from receipt of the report to file specific, written
objections to proposed findings and recommendations. See 28 U.S.C. §
636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); N.D.N.Y. L.R. 72.1(c). Three
additional days are added to the fourteen-day period when the plaintiff is
served with the report by mail. See Fed. R. Civ. P. 6(d). The R&R was
filed on December 2, 2019 and Wrobleski filed her objections seventeen
days later on December 19, 2019, making her objections timely.
                                        2
and generalized grievances, triggering review for clear error only, see

Almonte v. N.Y. State Div. of Parole, No. Civ. 904CV484, 2006 WL

149049, at *4-5 (N.D.N.Y. Jan. 18, 2006), she does raise certain specific

objections, which warrant de novo review, see id. at *3-5.

      First and foremost, Wrobleski objects to the R&R as to the

recommendation of dismissal on statute of limitations grounds. (Dkt.

No. 12 at 1-2.) The R&R found that the statute of limitations bar

Wrobleski’s § 1983 claims, because the statutory period had run prior to

the filing of Wrobleski’s complaint, and because none of the tolling

doctrines or other exceptions apply. (Dkt. No. 9 at 6-11.) As the R&R

acknowledged, though, a court should not dismiss a complaint with

prejudice on the basis of an anticipated statute of limitations defense

without granting the plaintiff notice and an opportunity to be heard. See

Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007); see also Jones v.

Block, 549 U.S. 199, 215 (2007) (rejecting argument that plaintiffs need to

plead facts in the complaint to avoid an affirmative defense).

      Here, Wrobleski had sufficient notice and a sufficient opportunity to

be heard. The R&R put Wrobleski on notice of the statute of limitations

and the tolling doctrines by virtue of its thorough analysis of these rules,

                                       3
(Dkt. No. 9 at 6-11), and Wrobleski responded to, and made legal

arguments against, this analysis in her objections, (Dkt. No. 12 at 1-2).

Importantly, Wrobleski expressly made an equitable tolling argument in her

objections. (Id. at 2.)

      Thus, finding that Wrobleski had sufficient notice and opportunity to

be heard, the statute of limitations issue is addressed de novo. See

Almonte, 2006 WL 149049, at *3. The statute of limitations for a § 1983

action in New York is three years. See Melendez v. Greiner, 477 F. App’x

801, 803 (2d Cir. 2012) (citing Shomo v. City of New York, 579 F.3d 176,

181 (2d Cir. 2009)). The cause of action accrued when Wrobleski “kn[ew]

or ha[d] reason to know of the injury which is the basis of [her] action.”

See Pearl v. City of New York, 296 F.3d 76, 80 (2d Cir. 2002) (internal

quotation marks and citations omitted). Even assuming arguendo that the

statute of limitations did not begin to run until May 2016—when Wrobleski

allegedly first discovered that her strip search was video-recorded—her

§ 1983 claims are barred by the three-year statute of limitations, as she did

not file her complaint until July 15, 2019.4 (Compl.)

       4
       Wrobleski’s complaint was filed on the docket on July 22, 2019.
(Compl.) But pursuant to the prison mailbox rule, her complaint is
deemed to have been filed on July 15, 2019, when she handed it over to
                                       4
      In her objections, Wrobleski argues that the doctrines of equitable

tolling, fraudulent concealment, and equitable estoppel apply here. (Dkt.

No. 12 at 2.) Notably, Wrobleski appears to argue that, even if one or

more of these tolling doctrines applies, the court should find that the

statute of limitations began to run in May 2016. (Id. at 1 (“The statute of

limitations commenced when Plaintiff became aware of the recording of the

incident [in] May 2016.”); id. at 2 (arguing that the “known and should have

known date . . . [is] May 3[,] 2016” because prior to that, the information

given to her was “very limited”).) As mentioned above, assuming the

statute of limitations began to run in May 2016, the statutory period would

have closed in May 2019, still two months prior to when Wrobleski filed her

complaint.

      Nevertheless, given Wrobleski’s pro se status, the court has

considered her arguments in determining whether the statute of limitations

should be tolled further than May 2016. Even when the applicable statute

of limitations has run for a particular claim, “a filing may be deemed timely

prison officials. See Douglas v. Bughrara, No. 9:11-CV-1535, 2013 WL
5347285, at *3 (N.D.N.Y. Sept. 23, 2013) (“The prison mailbox rule starts
the statute of limitations analysis in prisoner civil rights actions. A pro se
inmate’s motion is deemed filed on the date the papers were given to
prison officials.” (citation omitted)).
                                      5
under the doctrine of equitable tolling where a litigant can show that he has

been pursuing his rights diligently and that some extraordinary

circumstance stood in his way.” Reape v. Colvin, No. 1:13-CV-1426, 2015

WL 275865, at *3 (N.D.N.Y. Jan. 22, 2015) (internal quotation marks and

citations omitted). The application of this doctrine is appropriate only in

“rare and exceptional circumstances, in which a party is prevented in some

extraordinary way from exercising his rights.” Zerilli-Edelglass v. N.Y.

Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003) (internal quotation marks

citations, and alterations omitted).

      Wrobleski argues that equitable tolling should apply because, she

was waiting for “a response from the Department of Justice”; while she was

incarcerated she did not have access to—in her view—an adequate law

library; and because she was busy with other court appearances. (Dkt.

No. 12 at 2.) These circumstances do not reach the “rare and exceptional”

threshold required for the application of equitable tolling. See Wright v.

Rensselaer Cnty. Jail, No. 9:17-CV-0622, 2018 WL 10038804, at *4

(N.D.N.Y. Mar. 30, 2018) (“It is . . . well-settled that the routine experiences

of prison life do not qualify as extraordinary circumstances . . . Courts have

found that solitary confinement, lock-downs, and restricted access to the

                                       6
law library do not . . . warrant[] equitable tolling.” (internal quotation marks

and citations omitted)); Castro v. United Sec. Inc., No. 10 Civ. 6152, 2011

WL 4916402, at *3 (S.D.N.Y. Oct. 17, 2011) (“[C]ourts within the Second

Circuit consistently have held that lack of legal knowledge or legal

assistance is not an extraordinary circumstance warranting equitable

tolling.” (citation omitted)).

      Next, a plaintiff invoking the doctrine of fraudulent concealment for

purposes of seeking an equitable tolling of the statute of limitations “must

establish three elements, including: (1) wrongful concealment by

defendants of their actions (2) which prevented plaintiff’s discovery of the

nature of the claim within the limitations period, and (3) due diligence in

pursuing the discovery of the claim.” Richard v. Leclaire,

No. 9:15-CV-00006, 2017 WL 4349381, at *2 (N.D.N.Y. Sept. 29, 2017)

(citation and alteration omitted). Wrobleski alleges that defendants

wrongfully concealed the “interrogation room video” until May 2016. (Dkt.

No. 12 at 2.) But May 2016 is well “within the limitations period.” See

Leclaire, 2017 WL 4349381, at *2. In any event, as noted previously, even

assuming the statutory period did not begin to run until May 2016,

Wrobleski’s complaint, which was filed on July 15, 2019, is still untimely.

                                        7
      The doctrine of equitable estoppel is equally unhelpful to Wrobleski.

Equitable estoppel requires Wrobleski to show that she was “prevented

from filing an action within the applicable statute of limitations due

to . . . her reasonable reliance on deception, fraud or misrepresentations

by the defendant.” Sweener v. Saint-Gobain Performance Plastics Corp.,

No. 1:17-CV-0532, 2018 WL 748742, at *5 (N.D.N.Y. Feb. 7, 2018)

(quoting Putter v. N. Shore Univ. Hosp., 858 N.E.2d 1140, 1142

(N.Y. 2006)). “For the doctrine to apply, a plaintiff may not rely on the

same act that forms the basis for the claim—the later fraudulent

misrepresentation must be for the purpose of concealing the former tort.”

Id. (quoting N.Y. State Workers’ Comp. Bd. v. Fuller & LaFiura, CPAS,

P.C., 146 A.D. 3d 1110, 1116 (3d Dep’t 2017)). Similar to equitable tolling

and fraudulent concealment, equitable estoppel does not help Wrobleski,

because, as described above, she alleges that the existence of the video

was concealed from her until May 2016, and a finding that the accrual date

was May 2016 would not cure her untimeliness.

      Accordingly, Wrobleski’s § 1983 claims are barred by the applicable

three-year statute of limitations, and must be dismissed with prejudice.

See Baez v. Kahanowicz, 278 F. App’x 27, 29 (2d Cir. 2008) (“Th[e]

                                       8
[district court’s] dismissal was properly with prejudice. Any complaint filed

after the district court’s decision . . . would have exceeded the three-year

statute of limitations.” (citation omitted)); Brewer v. N.Y. State Dep’t of

Health, No. 1:17-CV-0839, 2018 WL 718411, at *3 (N.D.N.Y. Feb. 5, 2018)

(dismissing the complaint with prejudice because “an amended complaint

would not remedy the untimeliness of [the plaintiff’s] claims,” so “granting

leave to amend would be futile” (citations omitted)).

      As mentioned above, Wrobleski also alleges a claim pursuant to the

PREA. (Compl. at 3.) But there is no private right of action under the

PREA. See Miller v. Annucci, No.17-CV-4698, 2019 WL 4688539, at *10

(S.D.N.Y. Sept. 26, 2019) (holding that a plaintiff’s claim pursuant to the

PREA “must be dismissed because nothing in the statute suggests that

PREA intended to establish a private claim for allegations of prison rape,

and every court to address the issue has determined that PREA cannot

support such a claim by an inmate” (citations omitted)). Indeed, Wrobleski

seems to concede that her PREA claim should be dismissed. (Dkt. No. 12

at 6 (“I do not mind that the P.R.E.A. portion of my suit is dismissed.”).)

Consequently, this claim must be dismissed as well.

      Wrobleski makes various additional objections. Although the court

                                       9
has carefully considered the entirety of the R&R and each of Wrobleski’s

objections, whether these objections are general or specific, or trigger clear

error or de novo review, is of no consequence, because the statute of

limitations bars her § 1983 claims and there is no private right of action

under the PREA, rendering these objections moot.5

      Accordingly, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No. 9)

is ADOPTED IN PART AND REJECTED IN PART as follows:

            REJECTED as to the dismissal of Wrobleski’s § 1983 claims

            with leave to replead; and


      5
         Notably, if the court were to consider the remaining objections, it
would adopt the R&R in its entirety. For the reasons stated in the R&R,
(Dkt. No. 9 at 13-15), Wrobleski’s claims against the Binghamton Police
Precinct, and claims against Miller and Peters in their official capacities for
monetary damages, must be dismissed for grounds independent from the
statute of limitations, see Walker v. U.S. Marshals, No. 08-CV-959, 2009
WL 261527, at *2 (E.D.N.Y. Feb. 4, 2009) (finding that a municipal police
department is not subject to suit pursuant to 42 U.S.C. § 1983, because
“[u]nder New York law, departments which are merely administrative arms
of a municipality, do not have a legal identity separate and apart from the
municipality and cannot sue or be sued”); Zachary v. Clinton County, N.Y.,
No. 1:01CV1281, 2003 WL 24197685, at *2 (N.D.N.Y. Jan. 10, 2003)
(“Claims against individual defendants in their official capacities are really
claims against the municipality and, thus, are redundant when the
municipality is also named as a defendant.” (internal quotation marks and
citation omitted)).
                                      10
           ADOPTED as to the remainder of the R&R; and it is further

     ORDERED that Wrobleski’s Complaint (Dkt. No. 1) is DISMISSED

WITH PREJUDICE6; and it is further

     ORDERED that the Clerk close this case; and it is further

     ORDERED that the Clerk provide a copy of this Order to the parties.

IT IS SO ORDERED.

January 15, 2020
Albany, New York




      6
          Generally, a “court should not dismiss [a pro se complaint] without
granting leave to amend at least once when a liberal reading of the
complaint gives any indication that a valid claim might be stated.” Cuoco
v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citation omitted). However,
it is clear that an amended complaint would not remedy the untimeliness
of Wrobleski’s § 1983 claims. Thus, “[b]ecause granting leave to amend
would be futile,” Wrobleski’s complaint is dismissed with prejudice. See
Brewer v. N.Y. State Dep’t of Health, 2018 WL 718411, at *3 (citing Baker
v. Bank of America, N.A., 706 Fed.Appx. 43, 44 (2d Cir. 2017)). Further,
for the reasons set forth above, the issue with Wrobleski’s PREA claim is
substantive and cannot be cured with better pleading. See Patterson v.
Patterson, No. 1:16-CV-00844, 2017 WL 1383899, at *4 (W.D.N.Y. Apr.
14, 2017) (dismissing with prejudice, the plaintiff’s claims pursuant to the
PREA “[b]ecause no amendment could cure th[e] defect”).
                                     11
